BORLAND SOFTWARE CORPORATION


STOCK OPTION AGREEMENT


RECITALS


          A.          The Board has adopted the Plan for the purpose of
retaining the services of selected Employees, non-employee members of the Board
(or the board of directors of any Parent or Subsidiary) and consultants and
other independent advisors who provide services to the Corporation (or any
Parent or Subsidiary).


          B.          Optionee is to render valuable services to the Corporation
(or a Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation's grant of an option to Optionee.


          C.          All capitalized terms in this Agreement shall have the
meaning assigned to them in the attached Appendix.


                        NOW, THEREFORE, it is hereby agreed as follows:


                        1.          Grant of Option. The Corporation hereby
grants to Optionee, as of the Grant Date, an option to purchase up to the number
of Option Shares specified in the Grant Notice. The Option Shares shall be
purchasable from time to time during the option term specified in Paragraph 2
below at the Exercise Price.


                        2.          Option Term. This option shall have a
maximum term of ten (10) years measured from the Grant Date and shall
accordingly expire at the close of business on the Expiration Date, unless
sooner terminated in accordance with Paragraph 5 or 7.


                        3.          Limited Transferability.


                                     (a)          This option shall be neither
transferable nor assignable by Optionee other than by will or the laws of
inheritance following Optionee's death and may be exercised, during Optionee's
lifetime, only by Optionee. However, Optionee may designate one or more persons
as the beneficiary or beneficiaries of this option, and this option shall, in
accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon the Optionee's death while holding this
option. Such beneficiary or beneficiaries shall take the transferred option
subject to all the terms and conditions of this Agreement, including (without
limitation) the limited time period during which this option may, pursuant to
Paragraph 5, be exercised following Optionee's death.


                                     (b)          If this option is designated a
Non-Statutory Option in the Grant Notice, then this option may be assigned in
whole or in part during Optionee's lifetime to one or more members of Optionee's
family or to a trust established for the exclusive benefit of one or more such
family members or to Optionee's former spouse, to the extent such assignment is
in connection with the Optionee's estate plan or pursuant to a domestic
relations order. The assigned portion shall be exercisable only by the person or
persons who acquire a proprietary interest in the option pursuant to such
assignment. The terms applicable to the assigned portion shall be the same as
those in effect for this option immediately prior to such assignment.


                        4.          Dates of Exercise. This option shall become
exercisable for the Option Shares in one or more installments as specified in
the Grant Notice. As the option becomes exercisable for such installments, those
installments shall accumulate, and the option shall remain exercisable for the
accumulated installments until the Expiration Date or sooner termination of the
option term under Paragraph 5 or 7.


                        5.          Cessation of Service. The option term
specified in Paragraph 2 shall terminate (and this option shall cease to be
outstanding) prior to the Expiration Date should any of the following provisions
become applicable:


                                     (a)          Should Optionee cease to
remain in Service for any reason (other than death, Permanent Disability or
Misconduct) while this option is outstanding, then Optionee (or any person or
persons to whom this option is transferred pursuant to a permitted transfer
under Paragraph 3) shall have a period of three (3) months (commencing with the
date of such cessation of Service) during which to exercise this option. Such
three (3)-month period shall automatically be extended by an additional six (6)
months so that the post-Service exercise period shall extend to nine (9) months
following the date of such cessation of Service, in the event the Optionee is at
the time of such cessation of Service precluded by federal or state securities
laws from selling the shares of Common Stock at the time subject to this option.
Under no circumstances, however, shall this option be exercisable at any time
after the Expiration Date.


                                     (b)          Should Optionee die while this
option is outstanding, then the personal representative of Optionee's estate or
the person or persons to whom the option is transferred pursuant to Optionee's
will or the laws of inheritance following Optionee's death or to whom the option
is transferred during Optionee's lifetime pursuant to a permitted transfer under
Paragraph 3 shall have the right to exercise this option. However, if Optionee
dies while holding this option and has an effective beneficiary designation in
effect for this option at the time of his or her death, then the designated
beneficiary or beneficiaries shall have the exclusive right to exercise this
option following Optionee's death. Any such right to exercise this option shall
lapse, and this option shall cease to be outstanding, upon the earlier of (i)
the expiration of the twelve (12)-month period measured from the date of
Optionee's death or (ii) the Expiration Date.


                                     (c)          Should Optionee cease Service
by reason of Permanent Disability while this option is outstanding, then
Optionee (or any person or persons to whom this option is transferred pursuant
to a permitted transfer under Paragraph 3) shall have a period of twelve (12)
months (commencing with the date of such cessation of Service) during which to
exercise this option. In no event shall this option be exercisable at any time
after the Expiration Date.


                                     (d)          Should Optionee's Service be
terminated for Misconduct or should Optionee otherwise engage in any Misconduct
while this option is outstanding, then this option shall terminate immediately
and cease to remain outstanding.


                                     (e)          During the limited period of
post-Service exercisability, this option may not be exercised in the aggregate
for more than the number of Option Shares for which the option is exercisable at
the time of Optionee's cessation of Service. Upon the expiration of such limited
exercise period or (if earlier) upon the Expiration Date, this option shall
terminate and cease to be outstanding for any exercisable Option Shares for
which the option has not been exercised. However, this option shall, immediately
upon Optionee's cessation of Service for any reason, terminate and cease to be
outstanding with respect to any Option Shares for which this option is not
otherwise at that time exercisable.


                        6.          Authorized Leave of Absence. The following
provisions shall apply upon the Optionee's commencement of an authorized leave
of absence:


                                     (a)          The Optionee shall, for
purposes of the exercise schedule set forth in the Grant Notice, receive Service
credit for the first six (6) months of such authorized leave or for the entire
period of the leave if such leave is less than six (6) months.


                                     (b)          If the authorized leave of
absence exceeds six (6) months, then no further Service credit shall be given
after the first six (6) months of such leave, and the exercise schedule in
effect under the Grant Notice shall be frozen at the end of that six (6) month
period. Accordingly, this option shall not become exercisable for any additional
installments of the Option Shares during the remainder of the Optionee's
authorized leave.


                                     (c)          Upon the Optionee's return to
active Employee status following an authorized leave in excess of six (6)
months, Service credit shall resume for each period of Service subsequently
completed by Optionee, and such Service credit shall, for purposes of the
exercise schedule in effect under the Grant Notice, be added to (i) the Service
credited to the Optionee prior to the start of the authorized leave and (ii) any
Service credit the Optionee received for such leave pursuant to paragraph 6(a)
above. In no event, however, shall any Service credit be given for the period of
such leave beyond the initial six (6) months of that leave or beyond the date of
the Optionee's actual cessation of Service.


                                     (d)          If this option is designated
as an Incentive Option in the Grant Notice, then the following additional
provision shall apply:


                                       --          If the leave of absence
continues for more than ninety (90) days, then this option shall automatically
convert to a Non-Statutory Option at the end of the three (3)-month period
(determined using business days), measured from the later of (x) the
ninety-first (91st) day of such leave or, if applicable, (ii) the first date the
Optionee's reemployment rights are no longer guaranteed by statute or by written
agreement. Following any such conversion of this option, all subsequent
exercises of this option, whether effected before or after Optionee's return to
active Employee status, shall result in an immediate taxable event, and the
Corporation shall be required to collect from Optionee the income and employment
withholding taxes applicable to such exercise.


                                     (e)          In no event shall this option
become exercisable for any additional Option Shares or otherwise remain
outstanding if Optionee does not resume Employee status prior to the Expiration
Date of the option term.


                        7.          Change in Control.


                                     (a)          This option, to the extent
outstanding at the time of a Change in Control, shall be assumable by the
successor corporation (or the parent thereof) or may otherwise be continued in
full force and effect pursuant to the express terms of the Change in Control
transaction. Upon the consummation of such Change in Control, this option shall
terminate and cease to be outstanding, except to the extent so assumed or
otherwise continued in effect. No portion of this option shall vest or become
exercisable on an accelerated basis in connection with such Change in Control,
except to the extent otherwise provided in any Special Acceleration Addendum
attached to this Agreement.


                                     (b)          If this option is assumed in
connection with a Change in Control or otherwise continued in effect, then this
option shall be appropriately adjusted, immediately after such Change in
Control, to apply to the number and class of securities which would have been
issuable to Optionee in consummation of such Change in Control had the option
been exercised immediately prior to such Change in Control, and appropriate
adjustments shall also be made to the Exercise Price, provided the aggregate
Exercise Price shall remain the same. To the extent the actual holders of the
Corporation's outstanding Common Stock receive cash consideration for their
Common Stock in consummation of the Change in Control, the successor corporation
may, in connection with the assumption of this option, substitute one or more
shares of its own common stock with a fair market value equivalent to the cash
consideration paid per share of Common Stock in such Change in Control.


                                     (c)          This Agreement shall not in
any way affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.


                        8.          Adjustment in Option Shares. Should any
change be made to the Common Stock by reason of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation's
receipt of consideration, appropriate adjustments shall be made to (i) the total
number and/or class of securities subject to this option and (ii) the Exercise
Price in order to reflect such change and thereby preclude a dilution or
enlargement of benefits hereunder.


                        9.          Stockholder Rights. The holder of this
option shall not have any stockholder rights with respect to the Option Shares
until such person shall have exercised the option, paid the Exercise Price and
become a holder of record of the purchased shares.


                       10.          Manner of Exercising Option.


                                     (a)          In order to exercise this
option with respect to all or any part of the Option Shares for which this
option is at the time exercisable, Optionee (or any other person or persons
exercising the option) must take the following actions:


                                                   (i)          Execute and
deliver to the Corporation a Notice of Exercise for the Option Shares for which
the option is exercised.


                                                  (ii)          Pay the
aggregate Exercise Price for the purchased shares in one or more of the
following forms:


                                                                (A)          cash
or check made payable to the Corporation;


                                                                (B)          shares
of Common Stock held by Optionee (or any other person or persons exercising the
option) for the requisite period necessary to avoid a charge to the
Corporation's earnings for financial reporting purposes and valued at Fair
Market Value on the Exercise Date; or


                                                                (C)          through
a special sale and remittance procedure pursuant to which Optionee (or any other
person or persons exercising the option) shall concurrently provide irrevocable
instructions (i) to a brokerage firm (reasonably satisfactory to the Corporation
for purposes of administering such procedure) to effect the immediate sale of
the purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
Exercise Price payable for the purchased shares plus all applicable income and
employment taxes required to be withheld by the Corporation by reason of such
exercise and (ii) to the Corporation to deliver the certificates for the
purchased shares directly to such brokerage firm on the settlement date in order
to complete the sale.


Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise.


                                                 (iii)          Furnish to the
Corporation appropriate documentation that the person or persons exercising the
option (if other than Optionee) have the right to exercise this option.


                                                 (iv)          Make appropriate
arrangements with the Corporation (or Parent or Subsidiary employing or
retaining Optionee) for the satisfaction of all applicable income and employment
tax withholding requirements applicable to the option exercise.


                                     (b)          As soon as practical after the
Exercise Date, the Corporation shall directs its transfer agent to issue to or
on behalf of Optionee (or any other person or persons exercising this option) a
certificate for the purchased Option Shares, with the appropriate legends
affixed thereto.


                                     (c)          In no event may this option be
exercised for any fractional shares.


                       11.          Compliance with Laws and Regulations.


                                     (a)          The exercise of this option
and the issuance of the Option Shares upon such exercise shall be subject to
compliance by the Corporation and Optionee with all applicable requirements of
law relating thereto and with all applicable regulations of any stock exchange
(or the Nasdaq National Market, if applicable) on which the Common Stock may be
listed for trading at the time of such exercise and issuance.


                                     (b)          The inability of the
Corporation to obtain approval from any regulatory body having authority deemed
by the Corporation to be necessary to the lawful issuance and sale of any Common
Stock pursuant to this option shall relieve the Corporation of any liability
with respect to the non-issuance or sale of the Common Stock as to which such
approval shall not have been obtained. The Corporation, however, shall use
reasonable efforts to obtain all such approvals.


                       12.          Successors and Assigns. Except to the extent
otherwise provided in Paragraphs 3 and 7, the provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Corporation and its successors
and assigns and Optionee, Optionee's assigns, the legal representatives, heirs
and legatees of Optionee's estate and any beneficiaries of this option
designated by Optionee.


                       13.          Notices. Any notice required to be given or
delivered to the Corporation under the terms of this Agreement shall be in
either written or electronic format and delivered to the Stock Administrator of
the Corporation at its principal corporate offices. Any notice required to be
given or delivered to Optionee shall be in writing and addressed to Optionee at
the address indicated below Optionee's signature line on the Grant Notice. All
notices shall be deemed effective upon personal or electronic delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.


                       14.          Mandatory Arbitration. Any dispute or
controversy arising out of, relating to or otherwise connected with this
Agreement or the option evidenced hereby or the validity, construction,
performance or termination of this Agreement shall be settled by binding
arbitration to be held in the county in which the Optionee is (or has most
recently been) employed by the Corporation (or any Parent or Subsidiary) at the
time of such arbitration. The arbitration proceedings shall be governed by (i)
the National Rules for the Resolution of Employment Disputes then in effect of
the American Arbitration Association and (ii) U.S. federal arbitration law,
without reference to any state arbitration law. The arbitrator shall apply the
laws of the State of California to the merits of any dispute or claim, without
resort to that State's conflicts-of-laws rules. The decision of the arbitrator
shall be final, conclusive and binding on the parties to the arbitration and
shall be in lieu of the rights those parties may otherwise have to a jury trial;
provided, however, that such decision shall be subject to correction,
confirmation or vacation in accordance with the provisions and standards of
applicable law governing the judicial review of arbitration awards. Judgment
shall be entered on the arbitrator's decision in any court having jurisdiction
over the subject matter of such dispute or controversy.


                       15.          Construction. This Agreement and the option
evidenced hereby are made and granted pursuant to the Plan and are in all
respects limited by and subject to the terms of the Plan. All decisions of the
Plan Administrator with respect to any question or issue arising under the Plan
or this Agreement shall be conclusive and binding on all persons having an
interest in this option.


                       16.          Governing Law. The interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the State of California without regard to the conflict-of-laws rules thereof or
of any other jurisdiction.


                       17.          Excess Shares. If the Option Shares covered
by this Agreement exceed, as of the Grant Date, the number of shares of Common
Stock which may without stockholder approval be issued under the Plan, then this
option shall be void with respect to those excess shares, unless stockholder
approval of an amendment sufficiently increasing the number of shares of Common
Stock issuable under the Plan is obtained in accordance with the provisions of
the Plan.


                       18.          Additional Terms Applicable to an Incentive
Option. In the event this option is designated an Incentive Option in the Grant
Notice, the following terms and conditions shall also apply to the grant:


                                     (a)          This option shall cease to
qualify for favorable tax treatment as an Incentive Option if (and to the
extent) this option is exercised for one or more Option Shares: (A) more than
three (3) months after the date Optionee ceases to be an Employee for any reason
other than death or Permanent Disability or (B) more than twelve (12) months
after the date Optionee ceases to be an Employee by reason of Permanent
Disability.


                                     (b)          No installment under this
option shall qualify for favorable tax treatment as an Incentive Option if (and
to the extent) the aggregate Fair Market Value (determined at the Grant Date) of
the Common Stock for which such installment first becomes exercisable hereunder
would, when added to the aggregate value (determined as of the respective date
or dates of grant) of the Common Stock or other securities for which this option
or any other Incentive Options granted to Optionee prior to the Grant Date
(whether under the Plan or any other option plan of the Corporation or any
Parent or Subsidiary) first become exercisable during the same calendar year,
exceed One Hundred Thousand Dollars ($100,000) in the aggregate. Should such One
Hundred Thousand Dollar ($100,000) limitation be exceeded in any calendar year,
this option shall nevertheless become exercisable for the excess shares in such
calendar year as a Non-Statutory Option.


                                     (c)          Should the exercisability of
this option be accelerated upon a Change in Control, then this option shall
qualify for favorable tax treatment as an Incentive Option only to the extent
the aggregate Fair Market Value (determined at the Grant Date) of the Common
Stock for which this option first becomes exercisable in the calendar year in
which the Change in Control transaction occurs does not, when added to the
aggregate value (determined as of the respective date or dates of grant) of the
Common Stock or other securities for which this option or one or more other
Incentive Options granted to Optionee prior to the Grant Date (whether under the
Plan or any other option plan of the Corporation or any Parent or Subsidiary)
first become exercisable during the same calendar year, exceed One Hundred
Thousand Dollars ($100,000) in the aggregate. Should the applicable One Hundred
Thousand Dollar ($100,000) limitation be exceeded in the calendar year of such
Change in Control, the option may nevertheless be exercised for the excess
shares in such calendar year as a Non-Statutory Option.


                                     (d)          Should Optionee hold, in
addition to this option, one or more other options to purchase Common Stock
which become exercisable for the first time in the same calendar year as this
option, then the foregoing limitations on the exercisability of such options as
Incentive Options shall be applied on the basis of the order in which such
options are granted.



--------------------------------------------------------------------------------




EXHIBIT I -- FORM OF NOTICE OF EXERCISE


BORLAND SOFTWARE CORPORATION




NOTICE OF EXERCISE


CASH PURCHASE





Name: ___________________________________________________


Address:

___________________________________________________







Telephone: Home: __________________ Business: _________________


E-Mail Address:

________________________ Social Security Number: __________________________







Plan



Option No.



Grant Date



NQ or ISO?

(1)
Option Price Per Share

(2)
Number of Shares to be Exercised

(3)
Total Option Price
(1)x(2) = (3)

       

$

 

$

       

$

 

$

       

$

 

$

       

$

 

$

       

$

 

$

       

Total

 

$


Note: Applicable taxes will be due on exercises of NQ stock options (in addition
to exercise price).







Deliver Shares as follows (check one):


| | E*Trade Securities, Inc.


DTC #0385


Account #_______________


**Please note shares will not be delivered without an account number listed




| | Deliver stock certificate to address listed above





Pursuant to the terms of the stock option(s) granted to me as identified above,
I hereby elect to purchase the number of vested shares of common stock of
Borland Software Corporation ("Borland"), at the option price specified above.
Concurrently with the delivery of this Exercise Notice, I shall hereby pay the
full purchase price of the shares exercised, plus any necessary taxes, to
Borland in accordance with the provisions of my agreement with the Corporation
(or other documents) evidencing the Option and shall deliver whatever additional
documents may be required by such agreement as a condition for exercise. I
UNDERSTAND THAT THE AFOREMENTIONED AUTHORIZATIONS MAY NOT BE REVOKED.



OPTIONEE'S SIGNATURE: ________________________________ DATE: ___________



Complete and fax this form to Stock Admin at 831/431-4792. Stock Admin will
contact you with the total amount due (including any necessary taxes). This
document should be completed after reviewing the Stock Option Exercise
Instructions available on the InSite Home Page at: http://insite.borland.com/



--------------------------------------------------------------------------------





APPENDIX


                       The following definitions shall be in effect under the
Agreement:


                       A.        Agreement shall mean this Automatic Stock
Option Agreement.


                       B.        Board shall mean the Corporation's Board of
Directors.


                       C.        Change in Control shall mean a change in
ownership or control of the Corporation effected through any of the following
transactions:


                                   (i)          there is consummated a merger,
consolidation or other reorganization, unless securities representing more than
fifty percent (50%) of the total combined voting power of the voting securities
of the successor corporation are immediately thereafter beneficially owned,
directly or indirectly and in substantially the same proportion, by the persons
who beneficially owned the Corporation's outstanding voting securities
immediately prior to such transaction, or


                                  (ii)          the sale, transfer or other
disposition of all or substantially all of the Corporation's assets in complete
liquidation or dissolution of the Corporation other than a sale or disposition
by the Corporation of all or substantially all of the Corporation's assets to an
entity, at least fifty percent (50%) of the combined voting power of the voting
securities of which are owned by stockholders of the Corporation in
substantially the same proportions as their ownership of the Corporation
immediately prior to such sale, or


                                   (iii)          the acquisition, directly or
indirectly, by any person or related group of persons (other than the
Corporation or a person that directly or indirectly controls, is controlled by,
or is under common control with, the Corporation) of beneficial ownership
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing more
than thirty percent (30%) of the total combined voting power of the
Corporation's outstanding securities pursuant to a tender or exchange offer made
directly to the Corporation's stockholders.


                       Notwithstanding the foregoing, a "Change in Control"
shall not be deemed to have occurred by virtue of the consummation of any
transaction or series of integrated transactions immediately following which the
record holders of the Common Stock immediately prior to such transaction or
series of transactions continue to have substantially the same proportionate
ownership in an entity which owns all or substantially all of the assets of the
Corporation immediately following such transaction or series of transactions.


                       D.        Code shall mean the Internal Revenue Code of
1986, as amended.


                       E.        Common Stock shall mean shares of the
Corporation's common stock.


                       F.        Corporation shall mean Borland Software
Corporation, a Delaware corporation, and any successor corporation to all or
substantially all of the assets or voting stock of Borland Software Corporation
which shall by appropriate action adopt the Plan.


                       G.        Employee shall mean an individual who is in the
employ of the Corporation (or any Parent or Subsidiary), subject to the control
and direction of the employer entity as to both the work to be performed and the
manner and method of performance.


                       H.        Exercise Date shall mean the date on which the
option shall have been exercised in accordance with Paragraph 10 of the
Agreement.


                       I.        Exercise Price shall mean the exercise price
per Option Share as specified in the Grant Notice.


                       J.        Expiration Date shall mean the date on which
the option expires as specified in the Grant Notice.


                       K.        Fair Market Value per share of Common Stock on
any relevant date shall be determined in accordance with the following
provisions:


                                   (i)          If the Common Stock is at the
time traded on the Nasdaq National Market, then the Fair Market Value shall be
deemed equal to the last sale price per share of Common Stock on the date in
question, as the price is reported by the National Association of Securities
Dealers on the Nasdaq National Market and published in The Wall Street Journal.
If there is no reported sale of the Common Stock on the date in question, then
the Fair Market Value shall be the last sale price on the last preceding date
for which such quotation exists.


                                  (ii)          If the Common Stock is at the
time listed on any Stock Exchange, then the Fair Market Value shall be deemed
equal to the last sale price per share of Common Stock on the date in question
on the Stock Exchange determined by the Plan Administrator to be the primary
market for the Common Stock, as such price is officially quoted in the composite
tape of transactions on such exchange and published in The Wall Street Journal.
If there is no reported sale of the Common Stock on the date in question, then
the Fair Market Value shall be the last sale price on the last preceding date
for which such quotation exists.

                       L.        Grant Date shall mean the date of grant of the
option as specified in the Grant Notice.


                       M.        Grant Notice shall mean the Notice of Grant of
Stock Option accompanying the Agreement, pursuant to which Optionee has been
informed of the basic terms of the option evidenced hereby.


                       N.        Incentive Option shall mean an option which
satisfies the requirements of Code Section 422.


                       O.        Misconduct shall mean the commission of any act
of fraud, embezzlement or dishonesty by Optionee, any unauthorized use or
disclosure by Optionee of confidential information or trade secrets of the
Corporation (or any Parent or Subsidiary), or any other intentional misconduct
by Optionee adversely affecting the business or affairs of the Corporation (or
any Parent or Subsidiary) in a material manner. The foregoing definition shall
not in any way preclude or restrict the right of the Corporation (or any Parent
or Subsidiary) to discharge or dismiss Optionee or any other person in the
Service of the Corporation (or any Parent or Subsidiary) for any other acts or
omissions, but such other acts or omissions shall not be deemed, for purposes of
the Plan or this Agreement, to constitute grounds for termination for
Misconduct.

                       P.        Non-Statutory Option shall mean an option not
intended to satisfy the requirements of Code Section 422.


                       Q.        Notice of Exercise shall mean the notice of
exercise in the form attached hereto as Exhibit I.


                       R.        Option Shares shall mean the number of shares
of Common Stock subject to the option as specified in the Grant Notice.


                       S.        Optionee shall mean the person to whom the
option is granted as specified in the Grant Notice.


                       T.        Parent shall mean any corporation (other than
the Corporation) in an unbroken chain of corporations ending with the
Corporation, provided each corporation in the unbroken chain (other than the
Corporation) owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.


                       U.        Permanent Disability shall mean the inability
of Optionee to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which is expected to result
in death or has lasted or can be expected to last for a continuous period of
twelve (12) months or more.


                       V.        Plan shall mean the Corporation's 2002 Stock
Incentive Plan.


                       W.        Plan Administrator shall mean the Board, a
committee of the Board or a committee of the Corporation's executive officers
acting in its capacity as administrator of the Plan.


                       X.        Service shall mean the Optionee's performance
of services for the Corporation (or any Parent or Subsidiary) in the capacity of
an Employee, a non-employee member of the board of directors or a consultant or
independent advisor. Service shall not be deemed to cease during a period of
military leave, sick leave or other leave approved by the Corporation.


                       Y.        Special Acceleration Addendum shall mean any
amendment or addendum entered into simultaneously with this Agreement which
provides for special acceleration provisions in the event of a Change in
Control.


                       Z.        Stock Exchange shall mean the American Stock
Exchange or the New York Stock Exchange.


                    AA.        Subsidiary shall mean any corporation (other than
the Corporation) in an unbroken chain of corporations beginning with the
Corporation, provided each corporation (other than the last corporation) in the
unbroken chain owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

